Name: Commission Regulation (EEC) No 2285/81 of 7 August 1981 amending Regulation (EEC) No 28/81 laying down transitional provisions concerning the holding and putting into circulation of Greek viticultural products following the accession of Greece
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 223/ 14 Official Journal of the European Communities 8 . 8 . 81 COMMISSION REGULATION (EEC) No 2285/81 of 7 August 1981 amending Regulation (EEC) No 28/81 laying down transitional provisions concerning the holding and putting into circulation of Greek viticultural products following the accession of Greece HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 28/81 is hereby replaced by the following : 'Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular Article 73 thereof, Whereas Commission Regulation (EEC) No 28/81 (*) lays down transitional measures in respect of the holding and releasing into circulation of Greek viticul ­ tural products made before the date of accession and which do not comply with the Community rules in force on that date ; whereas other transitional provi ­ sions relating only to description and presentation were laid down in Annex I to the Act of Accession and, subsequently, in Article 23 (2) of Commission Regulation (EEC) No 997/ 81 (2 ) in respect of the holding and releasing of the same products into circu ­ lation ; whereas, in order to ensure a consistent interpretation of the various texts , it should be clearly stated that the scope of Regulation (EEC) No 28/81 includes Greek viticultural products made before acces ­ sion and which do not comply with the provisions of the Community rules other than the special provi ­ sions in respect of description and presentation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine , Products referred to in Article 1 (2) of Regulation (EEC) No 337/79 , produced in Greece before 1 January 1981 and not complying with the Community rules in force other than those in respect of description and presentation as at 1 January 1981 , may be held with a view to sale and released for consumption in Greece or exported to non-member countries until stocks are exhausted or until 31 December 1982, whichever is the earlier, provided that they comply with the Greek provisions in force prior to 31 December 1980 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 August 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 2, 1 . 1 . 1981 , p . 23 . (2) OJ No L 106, 16 . 4 . 1981 , p . 1 .